DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
The remarks and amendments filed on 10/03/2022 are acknowledged. Claims 1, 4-6, 8, 11, 28, 30, 32, 34, 37-39, 41-43, 52, 54, and 56 are pending, claims 30, 32, 34, 37-38, 41-43 are withdrawn.
Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 10/03/2022 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Applicants have argued against combinations of Sullivan with Russell et al and that Sullivan cannot be combined with Russell. Prior response to similar arguments has been provided in previous actions however such arguments appear moot in light of the new grounds of rejection over the art of White indicating that the addition of surface active and wetting agents onto substrates was known to reduce bacterial absorption to surfaces (biofilm formation) by 1 log unit. 

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “wherein said adsorption is reduced by at least 30% relative to adsorption on said surface of said substrate in the absence of said composition which comprises liposomes. There is insufficient antecedent basis for this limitation in the claim as claim 1 does not recite any adsorption.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 11, 28, 39, 52, 54, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, B., et al., U.S. Patent Application 2014/0099343; White, C.J., et al., (Biomaterials, 2011); Gram, L.K. et al., WO 2003/092382A1; and Saavedra, S., et al., U.S. Patent Application 2006/0014013.
Sullivan teaches methods of preventing protein and lipid adsorption on the surface of hydrogel contact lenses, cleaning contact lenses, and increasing surface boundary lubrication on the eye and hydrogel contact lenses by treating contact lenses and/or eye with boundary lubricating or wetting agents such as the gel forming agent hyaluronate (a hydrogel and a 50-400 kDa protein polymer), phospholipids (phosphatidylcholine, phosphatidylethanolamine, etc.), polyvinyl pyrrolidone, hyrpmellose (HPMC), any polyethylene glycols 300 and 400, compare instant claims 1-4, 8, and 56. (See abstract, claims 24-39, and paragraphs 0012 and 0021-0022.) Sullivan discloses providing the compounds dispersed in aqueous solutions such as saline, i.e. above 0 degrees C and immersing the lenses in the composition, compare instant claims 39 and 52. (See paragraph 0025.) The compositions do not require an antimicrobial agent, compare instant claim 1. (See disclosure.) 
Sullivan does not teach the molecular weight of the hydroxylpropyl methylcellulose used as a wetting agent on hydrogel contact lens not including it the lenses during formation of the lenses.
White teaches that HPMC (Hypromellose) is a wetting agent used for contact lenses in re-wetting eyedrops that can also be incorporated into contact lenses for longer duration release and teaches using 120 kDa HPMC as a wetting agent in contact lenses. (See abstract.) White teaches that phospholipids can also be attached to lenses to increase ocular biotolerance and decrease disruption of the tear film. (See page 5699, paragraph 1.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include the known wetting polymer HPMC taught by White both on and in the contact lenses to wet and lubricate the contact lenses using an art recognized HPMC with a molecular weight known to be useful in wetting contact lenses. One of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in combining these methods given that all the methods are directed to hydrogel based contact lenses and methods of making them and White teaches that one can further include the wetting polymer HPMC onto and into such lenses to provide for wetting of such lenses.
Sullivan and White do not teach that providing for such wetting agent or lubricating coatings on contact lenses necessarily results in biofilm prevention.
Gram teaches that there are many methods that have been developed to prevent microbial adhesion and biofilm formation. (See page 2 line 34 through page 3 line 3.) Gram teaches one such method is coating of surfaces with detergents, wetting agents, and other surface active compounds will cause a decrease in in vitro bacterial adsorption to surfaces (i.e. biofilm formation) with appox. 1 log unit (90% reduction), compare instant claims 1 and 28. (See page 3, lines 27-28.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to allow the hydrogel and phospholipid comprising coatings taught by Sullivan and White to not only wet and lubricate the contact lenses but also further prevent bacterial biofilm formation on the lenses given the teachings of Gram that wetting agents provided in substrates can reduce the formation of biofilms by a log factor. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as Sullivan and White already teach that the devices already prevent protein absorption and thus would be expected to prevent processes that rely on protein absorption such as biofilm formation and Gram explicitly teaches that providing wetting agents on surfaces by 1 log unit.
Sullivan, White, and Gram do not teach adhering the liposomes to substrate materials by forming the lipids into small unilamellar vesicles at concentrations of 1-150 mM and above the melting temperature of the liposomes.
Saavedra teaches methods of coating solid surfaces with lipids comprising forming the lipids into small unilamellar vesicles by sonication and contacting the lipids with the substrates in aqueous buffers above their phase transition (melting) temperatures at concentrations of >1 mg/ml to promote timely formation of lipid layers, example lipids used are 1-palmitoyl-2-oleolyl-phosphatidylcholine (having a molecular weight of 760.076 Daltons at 1 mg/ml / 760 mg/mmole = 1.315 mM). (See paragraphs 0057, 0061, 0074, and 0132-0133.) Saavedra teaches that the protein resistant properties of lipid membranes prevent bind of other molecules to the substrate matrix especially other proteins. (See paragraph 0120.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use common methods of coating antifouling phosphatidylcholine lipid compositions onto substrate materials by forming them into small unilamellar vesicles at concentrations of greater than 1 mM and above their transition temperatures in order to provide for antifouling lipid layers on the substrates as taught by Saavedra in the methods of coating lipid compositions onto substrates taught by Sullivan, White, and Gram. This is merely the use of common art accepted techniques of fusing liposomes onto substrates used in the art. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as all of the art is directed to coating lipid compositions onto substrates to prevent protein absorption and/or subsequent biofilm formation that occurs after such absorption. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, B., et al., U.S. Patent Application 2014/0099343; White, C.J., et al., (Biomaterials, 2011); Gram, L.K. et al., WO 2003/092382A1; and Saavedra, S., et al., U.S. Patent Application 2006/0014013 as applied to claims 1, 4, 8, 11, 28, 39, 52, 54, and 56 above and further in view of Gulsen, D., et al. (Current Eye Research, 2005).
Sullivan, White, Gram, and Saavedra teach methods of wetting hydrogel lenses with HMPC and liposomes and that wetting surfaces leads to a reduction in biofilm formation as discussed above.
Sullivan, White, Gram, and Saavedra do not provide for modifying the base contact lenses by incorporating liposomes into them.
	Gulsen discloses contacting DPMC liposomes in water with p-HEMA polymer and EDGMA at 60 degrees C to form a hydrogel contact lens in the presence of the liposomes such that the liposomes are within the hydrogel and can be used to release therapeutic agents from the lenses, compare instant claims 1, 3-6. 8, 29. (See page 1072, last paragraph through page 1072 second paragraph.) DPMC has a melting temperature of 24 C, compare instant claim 3. (See instant specification.) Regarding instant claims 2, 11, and 28 that recited intended or hoped for results occurring from fo9llowing the claimed method steps it is noted that the prior art teaches all of the exact same active steps and thus must necessarily result in these claimed outcomes of reducing protein biofouling and thus biofilm formation. 
	It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact lenses of Sullivan, Gram, White, and Saavedra by including liposomes inside the contact lens matrix itself as taught by Gulsen in order to allow for the release of further agents such as drugs from the lenses in order to provide for therapy while wearing the lenses. This is merely the inclusion of liposome agents in hydrogel contact lenses that would allow for the further treatment of ocular issues in a subject. One of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in combining these methods given that all the methods are directed to hydrogel contact lenses and Gulsen provides for methods and compositions for improving such hydrogel contact lenses.


Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618